           Case 1:21-cr-00094-VEC Document 13 Filed 02/24/21 Page 1 of 1
                                                                                 USDC SDNY
                                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                    DOC #:
 ------------------------------------------------------------------- X           DATE FILED: 2/24/2021
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :      21-CR-94 (VEC)
                                                                     :
                                                                     :         ORDER
 CORNELL NEILLY,                                                     :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 24, 2021, Defendant appeared for an arraignment in this matter;

        IT IS HEREBY ORDERED that all pretrial motions are due April 15, 2021. Responses

to any pretrial motions are due May 14, 2021. Replies in further support of pretrial motions are

due June 3, 2021.

        IT IS FURTHER ORDERED that a status conference is scheduled for May 6, 2021, at

2:30 p.m. While the Court anticipates being able to conduct this conference in-person, the Court

will provide an update closer to the date of the conference.

        IT IS FURTHER ORDERED that the period between February 24, 2021, and May 6,

2021, is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). In addition to the

reasons stated on the record at the February 24, 2021 arraignment, the Court finds that the ends

of justice served by accommodating logistical difficulties created by the COVID-19 pandemic

outweigh the interests of the public and the Defendants in a speedy trial.



SO ORDERED.
                                                              _________________________________
                                                                    ____________________________
Date: February 24, 2021                                             VALERIE CAPRONI
      New York, NY                                                  United States District Judge
